DETAILED ACTION
This office action is in response to the filing of the RCE on 11/12/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7,  16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pesetski et al. (US 2009/0224230) in view of Wong et al. (US 2011/0136304), Kinoshita et al. (US 2008/0315183), Awano (US 2009/0072223).
Regarding claims 7 and 18, Pesetski et al. teaches a field effect transistor (FET), comprising (Figure 2):
a substrate 210 having a first direction which is normal to the plane of the substrate;
a channel material 240 located on the underlying substrate 210 in a second direction, the second direction being orthogonal to the first direction, the channel material comprising a carbon nanotube;
a gate located on a first portion of the carbon nanotube 240 defining a FET channel, wherein the gate comprises a gate dielectric layer 260, and a gate metal layer 280 on top of the gate dielectric layer 260; and
a contact 270/250 aligned to the gate 280 having a first end extending near the gate, and a second end extending past and covering a sidewall end of the carbon nanotube 240, a bottom surface of the carbon nanotube being coplanar with a bottom surface of the contact, the contact comprising a metal (Paragraph 22), the carbon nanotube having a length dimension substantially parallel to and closest to an edge of the substrate that connects the contacts.

    PNG
    media_image1.png
    402
    802
    media_image1.png
    Greyscale

Pesetski et al. teaches that the contact comprises a metal (Paragraph 22) but does not teach a metal carbide having been formed by reacting with the carbon nanotubes and a complementary metal on top of the carbon nanotubes.  Awano teaches (Figure 3G, Paragraph 0028) where contacts 7 and 8 are formed by reacting carbon nanotubes (DWNT, double walled nanotube) with titanium to form titanium carbide, a portion of the complementary metal has not reacted with the carbon nanotubes.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Pesetski et al. in the manner as taught 
Pesetski et al. teaches one carbon nanotube 240 but not carbon nanotubes (plural).  Wong et al. shows (Figures 1 - 2) that a channel material includes carbon nanotubes being positioned in a nonparallel arrangement such that the carbon nanotubes meander across without touching one another (at least some), one of the carbon nanotubes having a length dimension substantially parallel to and closest to an edge of the substrate that of an insulator layer that connects contacts (see that direction of channel is squared with edge see Figure 12), each of the carbon nanotubes being continuous pieces connecting the contacts.  It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of carbon nanotubes in the manner taught by Wong et al. for the channel material of Pesetski et al. since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).  Furthermore, forming the carbon nanotubes in nonparallel arrangement may be easier than ensuring all carbon nanotubes are parallel.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include at least one carbon nanotube which is substantially parallel to an edge of the substrate and thus the insulator layer on the substrate since nanotubes transverse to the source/drain electrodes are most ideal.
Pesetski et al. does not teach a spacer.  Kinoshita et al. teaches spacers 110 adjacent to a gate 108 in a second direction which bound the sidewalls of a gate metal 108 and sidewalls of a gate dielectric layer 106 (Figure 1B) where the spacers 110 are in contact with a channel material 104 and the gate, the second direction being orthogonal to the first direction.  Furthermore, the spacers are in contact with source/drain contacts 112/114.  It would have been obvious to one 

    PNG
    media_image2.png
    299
    594
    media_image2.png
    Greyscale

Pesetski et al. does not teach an insulator material arranged on the substrate in the first direction where the channel material is located on the underlying insulator. Kinoshita et al. teaches a substrate comprising an insulator material 102 over a substrate layer 100 in the first direction, wherein a channel material 104 is located on the insulator layer 102 (Paragraph 26).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use the substrate of Kinoshita et al. for the device of Pesetski et al. since the claimed substrate was a well known type of insulating substrate and Pesetski et al. teaches that insulating substrates can be used (Paragraph 18).  Such modification provides that the insulator layer underlies the channel material, the second end being in direct contact with a top surface of the insulator layer 
Regarding claim 16, Pesetski et al. teaches (Figure 2) that the contact being located directly over a FET source region and a FET drain region defined by a second portion of the carbon nanotube underlying the contact, and wherein the carbon nanotube 240 is not fully coextensive with the underlying substrate in the second direction, and wherein the first end of the contact 270/250 extending near the gate 280 has a height that is fraction of a height of the gate 280.  Please see claim 7 for plural carbon nanotubes and the underlying insulator material.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pesetski et al. (US 2009/0224230) in view of Wong et al. (US 2011/0136304), Kinoshita et al. (US 2008/0315183), Awano (US 2009/0072223) as applied to claim 7 above, and further in view of Bangsaruntip et al. (US 7,534,675, cited by Applicant on 8/9/12).
Regarding claim 13, the references do not teach that the spacer can include an oxide.  Bangsaruntip et al. teaches that a spacer can comprise oxide (Column 13, Line 14 – 17).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use oxide for the spacer, since it is well known that oxide has a low dielectric constant and can thus prevent parasitic capacitance between the gate metal and any adjacent conductive material, and also since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pesetski et al. (US 2009/0224230) in view of Wong et al. (US 2011/0136304), Kinoshita et al. (US 2008/0315183), Awano (US 2009/0072223) as applied to claim 7 above, and further in view of Hierlemann (US 7,172,954).
Regarding claim 14, Pesetski et al teaches wherein the gate dielectric layer comprises hafnium oxide (Paragraph 20). 
Pesetski et al. does not teach that the gate metal layer comprises one of titanium nitride (TiN) and tungsten (W), and wherein the gate further comprises a gate hardmask over the gate metal layer, the gate hardmask comprising silicon nitride (SiN).   Hierlemann teaches that a gate metal layer can comprise TiN (Column 4, Line 21) and that the gate can comprise a gate hardmask over the gate metal, the gate hardmask comprising SiN (Column 3, Lines 55 - 64).  Firstly, it would have been obvious to one having ordinary skill in the art at the time of the invention to use TiN for a gate metal, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.  Secondly, it would have been obvious to one having ordinary skill in the art at the time of the invention to include a gate hardmask made of SiN on top of the gate metal since doing so allows one to use the gate hardmask to transfer the gate pattern and also the gate hardmask protects the gate metal during manufacturing steps.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pesetski et al. (US 2009/0224230) in view of Wong et al. (US 2011/0136304), Kinoshita et al. (US  as applied to claim 7 above, and further in view of and Zhang et al. (US 7,262,991).
Regarding claim 17, Pesetski et al. teaches that the channel material is not fully coextensive with the substrate in the second direction, but does not teach that it is not fully coextensive with the insulator material.  Zhang et al. (Figure 4) shows that a channel material 400 does not have to be coextensive with an insulator material 302 in the second direction, where the insulator material 302 covers all of the substrate 300.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the insulator material arranged on all of the substrate since doing so can prevent unwanted electrical conduction to the substrate.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the channel material not be fully coextensive with the insulator material since doing so would prevent any unwanted electrical conduction with an adjacent device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813